ALLOWABILITY NOTICE

	Claims 1 – 6, 9 – 18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a process for making a hydrophobic isocyanate-based organic porous material in which a hydrophobic compound is provided which has a solubility in water of less than 10 g/L at 20°C, at least one isocyanate-reactive group, and no isocyanate groups and which is selected from the group consisting of siloxanes, polyethylene, polypropylene, polybutadiene, polyisoprene, and combinations thereof.  
WO 95/03358 to De Vos et al. corresponds to the closest prior art, teaching a method of making a polyisocyanate-based aerogel employing many of the instantly claimed ingredients and processing steps.  However, De Vos et al. does not teach a hydrophobic compound having the claimed composition and properties is further provided in the disclosed method.  Nor does any other prior art reference provide a teaching which would lead a person of ordinary skill in the art to incorporate such a compound in De Vos et al.  The instant claims are thus neither anticipated nor render obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/Primary Examiner, Art Unit 1764